EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1-20 when taken in the context of the claims as a whole.

At best, the prior art of record, specifically:
Regarding claim 1, Robertson (US 9129219 B1) discloses: a method for dynamically predicting hotspots having a high volume of crime in a geographic location and generating a corresponding alert (fig.3 gives overview of the system; col.9:40-col.10:45 describes predicting hotspots for a given region; fig.1A, col.4:25 shows forecasting alert GUI), the method comprising:
an implementation on a server that includes at least one processor for performing the steps (fig.3, col.12:55-col.13:45 gives server-client web implementation) including,
collecting raw occurrence data representing event occurrences within a preselected geographical area (col.9:40-55: obtaining historical crime incidents, as crime metadata col.7:5-25);
performing spatial aggregation to map the collected raw occurrence data to multiple grids within the pre-selected geographical area (col.2:55-65: generating risk forecasting based on target area, i.e., grid cell, such as cell shown in fig.2, col.7:30-40; col.10:50-70: aggregating prior incidents in cell);
deriving aggregated data over a time period for the grids based on the mapped raw occurrence data, the aggregated data including an aggregated event count (col.10:50-70: histogram count of aggregate data; col.8:20-30: operation on aggregated grids; col.11:50-60: machine learning algorithms operating on spatio-temporal cuboids (i.e., the 2D-cell with additional time window), hence, aggregation into cuboids / cells);
building a data driven volume predictive model (col.11:65-col.12:25: ensemble of various models described above);
calculating a hotspot score for each grid based on the corresponding hotspot probability measure (col.11:65-col.12:25: calculating an ensemble score based on various probability measures) and a predicted bucket weight (col.11:65-col.12:25: weighting for each algorithm / bucket);
selecting a number of grids (col.1B, col.4:50-65: a selected number of grids is selected for presentation); and
generating an alert indicating the predicted hotspots and displaying the alert on a predictive GUI showing the multiple grids (fig.1B, col.4:50-65:).

Holm ("Spatio-temporal prediction of residential burglaries using convolutional LSTM neural networks", published 2018) discloses: where volume data is grouped into a number of pre-defined buckets, such that each bucket represents a range of volumes with a lowest pre-defined bucket representing lowest volumes to a highest pre-defined bucket representing highest volumes (fig.3.1, p.23) and for each grid and a predictive volume is chosen as the highest probability bucket (fig. 3.1, p.22-23 shows a predicted cell value, i.e., the value determined to have the highest probability according to the neural network algorithm, the values being associated with the predefined buckets as shown in the histogram);
wherein the predetermined number of grids are those having the highest hotspot score as predicted hotspot (fig.3.9, p.31 shows the cells selected having the highest hotspot score).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 10, 19 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263(303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143